In The
                                    Court of Appeals
                           Seventh District of Texas at Amarillo

                                           No. 07-13-00260-CR


                               RACHEL IRENE GRIFFIN, APPELLANT

                                                    V.

                                 THE STATE OF TEXAS, APPELLEE

                                On Appeal from the 110th District Court
                                         Floyd County, Texas
                      Trial Court No. 4478, Honorable William P. Smith, Presiding

                                              May 6, 2014

                                   MEMORANDUM OPINION
                         Before CAMPBELL and HANCOCK and PIRTLE, JJ.


         Appellant, Rachel Irene Griffin, was charged with driving while intoxicated third or

more offense.1 Pursuant to a plea agreement, appellant entered a plea of guilty to the

charge and was sentenced to confinement in the Institutional Division of the Texas

Department of Criminal Justice (ID-TDCJ) for five years. The sentence of confinement

was suspended and appellant was placed on community supervision for a term of five

years.       Subsequently, the State filed a motion to revoke her probation.        Appellant

         1
             See TEX. PENAL CODE ANN. §§ 49.04(a), 49.09(b)(2) (West Supp. 2013).
entered a plea of “not true” to the allegations contained within the motion to revoke her

probation. After hearing the evidence at a hearing on the motion to revoke probation,

the trial court revoked appellant’s probation and sentenced her to confinement for five

years in the ID-TDCJ. Appellant appealed and we will affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744-45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the trial court’s judgment. Additionally, counsel has certified that he

has provided appellant a copy of the Anders brief and motion to withdraw and

appropriately advised appellant of his right to file a pro se response in this matter.

Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). The Court has also

advised appellant of her right to file a pro se response.       Appellant has not filed a

response.


       By his Anders brief, counsel raises grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim.

App. 2005). We have found no such arguable grounds and agree with counsel that the

appeal is frivolous.

                                             2
        Accordingly, counsel’s motion to withdraw is hereby granted, and the trial court’s

judgment is affirmed.2




                                                           Mackey K. Hancock
                                                               Justice


Do not publish.




        2
          Counsel shall, within five days after this opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of appellant=s right to file a pro se petition for discretionary
review. See TEX. R. APP. P. 48.4.


                                                      3